Name: Decision No 1/89 of the EEC-EFTA Joint Committee 'Simplification of Formalities' of 3 May 1989 amending Annex II to the Convention on the simplification of formalities in trade in goods
 Type: Decision
 Subject Matter: documentation;  economic geography;  tariff policy
 Date Published: 1989-07-13

 Avis juridique important|21989D0713(01)Decision No 1/89 of the EEC-EFTA Joint Committee 'Simplification of Formalities' of 3 May 1989 amending Annex II to the Convention on the simplification of formalities in trade in goods Official Journal L 200 , 13/07/1989 P. 0003 - 0003DECISION No 1/89 OF THE EEC-EFTA JOINT COMMITTEE "SIMPLIFICATION OF FORMALITIES" of 3 May 1989 amending Annex II to the Convention on the simplification of formalities in trade in goods THE JOINT COMMITTEE, Having regard to the Convention on the simplification of formalities in trade in goods, and in particular Article 11 (3) thereof, Whereas Annex II to the Convention contains the methods of print, completion and use of the single document ; whereas experience has shown the necessity of clarifying some of these provisions ; whereas the manual processing of the different copies of the single document would be facilitated by a colour marking of those copies ; whereas it is therefore appropriate to amend this Annex ; whereas this amendment is without prejudice to Article 4 (3) fifth indent of the Convention, HAS DECIDED AS FOLLOWS Article 1 The following paragraph is inserted in Article 2 of Annex II to the Convention: "1a. A colour marking of the different copies of the forms shall be effected in the following manner: (a) on forms conforming to the specimens shown in Appendices 1 and 3 of Annex I: - copies 1, 2, 3 and 5 shall have at the right-hand edge a continuous margin coloured respectively red, green, yellow and blue, - copies 4, 6, 7 and 8 shall have at the right-hand edge a broken margin coloured respectively blue, red, green and yellow; (b) on forms conforming to the specimens shown in Appendices 2 and 4 of Annex I, copies 1/6, 2/7, 3/8 and 4/5 shall have at the right-hand edge a continuous margin and, to the right of this, a broken margin coloured respectively red, green, yellow and blue. The width of these margins shall be approximately 3 millimetres. The broken margin shall comprise a series of squares with a side measurement of 3 millimetres, each one separated by 3 millimetres." Article 2 Title II of Appendix 3 of Annex II to the Convention is amended as follows under the heading "I. Formalities in the country of export": 1. The secound subparagraph of "Box 8 : Consignee" is replaced by the following: "This box is optional for the Contracting Parties as far as export formalities are concered. For transit purposes, it shall be obligatory but the Contracting Parties may allow that this box need not be completed where the consignee is established outside the territory of the Contracting Parties. The identification number need not be shown at this stage." 2. The first subparagraph of "Box 31 : Packages and description of goods - Marks and numbers - Containers No(s) - Number and kind" is amended as follows: "Enter the marks, numbers, number and kind of packages or, in the case of unpackaged goods, the number of such goods covered by the declaration, or the word "bulk", as appropriate ; the normal trade description must be entered in all cases ; for export purposes this description must comprise the particulars necessary to identify the goods. Where box 33 "Commodity Code" must be completed, this description must be expressed in sufficiently precise terms to allow classification of the goods. This box must also show the particulars required by any specific rules (excise duties, etc.). If containers are used, the identifying marks of the containers should also be entered in this box." Article 3 Forms which were used prior to the date of entry into force of this Decision may continue to be used until stocks are exhausted, and, at the latest until 31 December 1991. Article 4 This Decision shall enter into force on 1 July 1989. However, Article 2 shall apply with effect from 1 October 1989. Done at Innsbruck, 3 May 1989. For the Joint Committee The Chairman O. GRATSCHMAYER